Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 6/21/2021, and is a Final Office Action. Claims 1-9, 11-18, 20 are pending in the application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Under Step 1 of the analysis, Claim 1 is directed to one of the four statutory categories of invention – i.e.   Claim 1 is directed towards a method. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: confirming a status of the individual to receive the benefit by verifying that the individual Is an active or veteran military member, a first responder, police, fire fighter, or EMT/receiving a geolocation of the individual/receiving a location of an establishment within a set 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of an electronic network, which represents a generic computing element. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the electronic network represents a generic computing element that performs the respective claimed limitations; it is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 14 is directed to a computer readable medium that comprises similar limitations to those of Claim 1, and recites the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the 
 Remaining dependent claims 2-9, 11-13, 15-18, 20 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Vangala et al.  (20170068982) in further view of DeLapa et al. (6076068), in even further view of Marshall (20030233278).
	As per Claim 1, Vangala teaches:
	confirming, over an electronic network, a status of the individual to receive the benefit   (network – at least para 10; at least para 46 – associating the user with a device/devices, which is construed as confirming the user’s status; the user being associated with a user profile – at least para 99, fig2 and associated text, is also construed as confirming the user’s status.)
	receiving a geolocation of the individual;  (at least para 25 – ‘the state information can describe a state of the computing device, such as time and location’)
distance of the individual’s geolocation;  (at least   para 127 – ‘location data indicating that the user is near both an electronics store and an athletic store could be used’)
	generating a virtual identification page operable to be shown to the establishment, as a substitute for physical identification cards, to receive the benefit  (at least para 4)
	The claimed limitation of:	the virtual identification page includes a current date, an active time counter, the establishment’s name, and an identifier for the individual	represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the virtual identification page, however there is no function that is associated with the page contents.
	Nonetheless, Vangala teaches a web page/application that includes coupon data, and DeLapa further teaches a coupon that includes an identifier of the individual, the establishment’s name, and the data/an active time counter – at least fig 20 and associated text.	
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s feature of a webpage coupon, with DeLapa’s feature of the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier for the individual, in order to provide customized coupons to users – DeLapa, abstract.
	Marshall further teaches:
 	by verifying that the individual is an active or veteran military member, a first responder, police, fire fighter, or EMT;  (at least para 333 – ‘an additional form of incentives in an incentive rewards program is furnished to members, account holders, or the like, who are affiliated with the military, civil defense or a similar service. ‘)
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s existing features, combined with DeLapa’s existing features, with Marshall’s feature of 
As per Claim 2, Vangala in view of DeLapa in further view of Marshall teach:
the identifier for the individual is the individual’s photograph, name, or combination thereof.  (The claimed feature represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the individual’s identifier that appears on the page, however there is no function that is associated with the claimed individual’s identifier. Nonetheless, DeLapa does the individual’s identifier as the individual’s name – at least fig.20 and associated text)
	As per Claim 3, Vangala in view of DeLapa in further view of Marshall teach:
the virtual identification page further includes the benefit for the establishment and/or a disclaimer.   (The claimed feature represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the page, however there is no function that is associated with the claimed feature. Nonetheless, DeLapa does teach the coupon page including a disclaimer – at least fig20 and associated text, icon 410 is construed as a disclaimer.)
	As per Claim 4, Vangala in view of DeLapa in further view of Marshall teach:
the benefit is a discount.  (Vangala: at least para 19)
	As per Claim 5, Vangala in view of DeLapa in further view of Marshall teach:
the set distance is 20 meters.  (That the set distance is 20 meters represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the distance, however there is no function that is associated with the claimed feature. Nonetheless, Vangala teaches an establishment that is within a threshold distance of the user’s location – at least claim 4, therefore inherently teaching that the distance can be any distance.)
As per Claim 6, Vangala in view of DeLapa in further view of Marshall teach:
if an establishment is not within the set distance of the individual’s location, a virtual identification page is not generated.  (Vangala: generating a virtual identification page only if an establishment if within a distance of the individual’s location – at least para 127, para 4.)
As per Claim 7, Vangala in view of DeLapa in further view of Marshall teach:
the virtual identification page expires when the geolocation of the individual is no longer within the set distance of the establishment’s location. (Vangala: the coupon web page is displayed when the user is within a threshold distance of an establishment’s location – at least para 32)
	As per Claim 8, Vangala in view of DeLapa in further view of Marshall teach:
searching for the establishment within a searching distance from individual’s geolocation.  (Vangala: at least   para 127 – ‘location data indicating that the user is near both an electronics store and an athletic store could be used’)
	As per Claim 9, Vangala in view of DeLapa in further view of Marshall teach:
the searching distance is further than the set distance.  (Vangala: at least claim 4 – threshold distance from the user’s location.)
As per Claim 11, Vangala in view of DeLapa in further view of Marshall teach:
	the status of the individual is based on their prior validation as active or veteran military, first responders, police, fire fighter, or EMT. (Marshall: at least para 328, 329, 332-333)
	As per Claim 12, Vangala in view of DeLapa in further view of Marshall teach:
	the status is approved or rejected.  (Marshall: at least para 328, 332, 333)
As per Claim 13, Vangala in view of DeLapa in further view of Marshall teach:
confirming a status of the establishment.  (Vangala: at least para 7 – a vendor being either a retailer or a manufacturer of goods/services is construed as an establishment status.)
As per Claim 15,
the virtual identification page includes a current date, an active time counter, the establishment’s name, and an identifier for the individual	represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the virtual identification page, however there is no function that is associated with the page contents.
	Nonetheless, Vangala teaches a web page/application that includes coupon data, and DeLapa further teaches a coupon that includes an identifier of the individual, the establishment’s name, and the data/an active time counter – at least fig 20 and associated text.	
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s feature of a webpage coupon, combined with Marshall’s existing features, with DeLapa’s feature of the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier for the individual, in order to provide customized coupons to users – DeLapa, abstract.
The remaining claimed feature of: the identifier for the individual is the individual’s photograph, name, or combination thereof represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the individual’s identifier that appears on the page, however there is no function that is associated with the claimed individual’s identifier. Nonetheless, DeLapa does the individual’s identifier as the individual’s name – at least fig.20 and associated text)
	As per Claim 16,
The claimed limitation of the virtual identification page further includes the benefit for the establishment and/or a disclaimer   represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the page, however there is no function that is associated with the claimed feature. Nonetheless, DeLapa 

Claims 14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Vangala et al.  (20170068982) in further view of Marshall (20030233278).
	As per Claim 14, Vangala teaches:
	confirm a status of the individual to receive a benefit  (network – at least para 10; at least para 46 – associating the user with a device/devices, which is construed as confirming the user’s status; the user being associated with a user profile – at least para 99, fig2 and associated text, is also construed as confirming the user’s status.)
	receive a geolocation of the individual;  (at least para 25 – ‘the state information can describe a state of the computing device, such as time and location’)
	receive a location of an establishment within a set distance of the individual’s location;  (at least   para 127 – ‘location data indicating that the user is near both an electronics store and an athletic store could be used’)
	generating a virtual identification page (at least para 4)
	Marshall further teaches:
	by verifying that the individual is an active or veteran military member, a first responder, police, fire fighter, or EMT;  (at least para 333 – ‘an additional form of incentives in an incentive rewards program is furnished to members, account holders, or the like, who are affiliated with the military, civil defense or a similar service. ‘)
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s existing features, with Marshall’s feature of verifying that the individual is an active or veteran 
As per Claim 17, Vangala in view of Marshall teach:
the set distance is 20 meters.  (That the set distance is 20 meters represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the distance, however there is no function that is associated with the claimed feature. Nonetheless, Vangala teaches an establishment that is within a threshold distance of the user’s location – at least claim 4, therefore inherently disclosing that the distance can be any distance.)
	As per Claim 18, Vangala in view of Marshall teaches:
search for the establishment within a searching distance from the individual’s geolocation.  (Vangala: at least   para 127 – ‘location data indicating that the user is near both an electronics store and an athletic store could be used’)
	As per Claim 20, Vangala in view of Marshall teach:
confirming a status of the establishment.  (Vangala: at least para 7 – a vendor being either a retailer or a manufacturer of goods/services is construed as an establishment status.)



 Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				The 35 USC 112 rejections have been overcome
	In response, the Examiner agrees. The 35 USC 112 rejections have been withdrawn.

				Step 2A: claims are not directed to an abstract idea
	In response, Examiner respectfully disagrees.	Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: confirming a status of the individual to receive the benefit by verifying that the individual Is an active or veteran military member, a first responder, police, fire fighter, or EMT/receiving a geolocation of the individual/receiving a location of an establishment within a set distance of the individual’s location/generating a virtual identification page operable to be shown to the establishment as a substitute for physical identification cards, to receive the benefit, wherein the virtual identification page includes a current date, an active time counter, the establishment’s name, and an identifier of the individual.  Independent claim 14 is directed to a computer readable medium that comprises similar limitations to those of Claim 1, and recites the same abstract idea as Claim 1.   Remaining dependent claims 2-9, 11-13, 15-18, 20 further narrow the abstract ideas of the independent claims. 

				claims 1//14 are integrated into a practical application
	In response, Examiner respectfully disagrees. The additional elements do not reflect an improvement in the functioning of a computing device, or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment/field of use.

				practical application provides for greater efficiency for both the individual searching for a benefit and an establishment looking to offer a benefit, by connecting the individual to an establishment based on both location and eligibility
	In response, Examiner notes that connecting a person to an establishment based on criteria (i.e. location, eligibility) represents a business practice/goal, not another technology/technical field; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				claims 1 and 14 improve upon other patented technology. Claims improvements on Vangala are patent eligible subject matter.
	In response, Examiner notes that the 35 USC 101 analysis and the prior art analysis represent two separate, distinct analyses. Furthermore, as per MPEP 2106.04: “…judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. “

				Step 2B: Office Action does not provide particular evidence demonstrating that any of the features recited are well understood, routine , or conventional
				claims include elements that are not well-understood, routine or conventional activity in the field
	In response, Examiner notes that the identified additional elements of the claimed invention do not represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of an electronic network, which represents a generic computing 

				the step of generating a virtual identification page including an active counter to identify an individual is not routine or conventional. Identifying an establishment offering benefits on an individual’s identification page is not routine or conventional.
	In response, Examiner notes that the claimed limitations of receiving a location of an establishment within a set distance of the individual’s geolocation/generating a virtual identification page operable to be shown to the establishment, as a substitute for physical identification cards, to receive the benefit, recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. These claimed limitations have not been interpreted as additional limitations by the Examiner.

				claimed invention is similar to McRO, and thus is patent eligible
	In response, the Examiner respectfully disagrees. The instant claimed invention and McRO have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314.      Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316.  Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the 
	
Remaining arguments:		Applicant’s remaining arguments have been considered but are moot because in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/24/2021